Exhibit 99.1 TransAtlantic Petroleum Announces Entry into New Credit Agreement, Term Loan, and Pledge Fee Agreements, and Completion of Delvina Gas Joint Venture Hamilton, Bermuda (September 7, 2016) – TransAtlantic Petroleum Ltd. (TSX: TNP) (NYSE-MKT: TAT) (the “Company” or “TransAtlantic”) today announced that it has entered into a new credit agreement, term loan, and pledge fee agreements, and completed its Delvina gas field joint venture. Entry into New Credit Agreement and Term Loan On August 23, 2016, the Turkish branch of the Company’s wholly-owned subsidiary, TransAtlantic Exploration Mediterranean International Pty Ltd (“TEMI”), entered into a general credit agreement (the “Credit Agreement”) with DenizBank, A.S. (the “Lender”).The Credit Agreement is a master agreement pursuant to which the Lender may make loans to TEMI from time to time pursuant to additional loan agreements.
